Citation Nr: 0426650	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-36 622	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for 
post-traumatic stress disorder (PTSD) with recurrent 
depression.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from July 1969 to 
July 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted service connection for PTSD with 
recurrent depression and assigned a 30 percent rating 
retroactively effective from April 17, 2002.  The veteran 
wants an initial rating higher than 30 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As a preliminary matter, with regard to the veteran's claim 
that she is unemployable due to the severity of her service-
connected PTSD with recurrent depression (see the transcript 
of her recent hearing at the Board in May 2004, on pages 7 
and 17-18), the Board has jurisdiction to consider her 
possible entitlement to a TDIU in this appealed claim for an 
increased rating.  The Board has this jurisdiction when that 
issue is raised by assertion or is reasonably indicated by 
the evidence, regardless of whether the RO expressly 
addressed the issue.  See VAOPGCPREC 
6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  However, the question of TDIU entitlement may be 
considered a component of an appealed increased rating claim 
only if the TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating 
claim.  VAOPGCPREC 6-96.  Here, this is indeed the situation.

The veteran also raised a claim for a TDIU due to her 
service-connected PTSD and recurrent depression in her June 
2003 notice of disagreement (NOD).  But this claim has not 
been adjudicated by the RO.  So the issue of her purported 
entitlement to a TDIU is reasonably raised from the evidence 
of record in this case.  See EF v. Derwinski, 1 Vet. App. 324 
(1991).  And since the disposition of this claim could 
potentially impact the disposition of her claim for a higher 
rating for her PTSD with recurrent depression, and vice 
versa, the claim for a TDIU must be developed and adjudicated 
by the RO before further adjudicating the claim for a higher 
rating for the PTSD and recurrent depression.  See, e.g., 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  This also avoids piecemeal adjudication of the 
claims with common parameters.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).

Moreover, although the veteran's service medical records and 
VA medical records through October 2003 were obtained, it 
does not appear that her more recent VA medical records are 
on file.  In particular, during her May 2004 hearing she 
indicated that she had received treatment at least twice a 
month since October 2003 and that these records would help to 
substantiate her claims.  These VA treatment records may 
contain important medical evidence or confirmation of her 
allegations.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  



Likewise, while the Board recognizes the VA examiner at the 
April 2003 VA psychological evaluation obtained a summary of 
the veteran's occupational and educational history, as well 
as her social and recreational history, her statements 
concerning this were not then investigated by the RO with 
additional research or information so that her education 
level, skill level, and length of unemployment could be 
confirmed.

The report of the April 2003 VA psychological evaluation also 
does not contain all of the objective clinical findings 
necessary to properly evaluate the severity of the veteran's 
PTSD with recurrent depression under the applicable rating 
criteria.  This includes, in particular, some indication 
whether these conditions are so severe that it is impossible 
for her to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2003).  This determination is especially important in this 
instance because she also has several significant physical 
conditions that are not service connected and, therefore, 
cannot be used as grounds for increasing the rating for her 
PTSD or granting a TDIU.  The April 2003 VA examination 
report indicates she had serious symptoms with social and 
occupational impairment and her treating psychologist at the 
VA stated that she was unemployable.  But it remains unclear 
whether the service-connected PTSD and depression, standing 
alone, are of sufficient severity to realistically render her 
unable to obtain and retain substantially gainful employment.

In this regard, the veteran has received diagnoses of PTSD 
and recurrent major depression, and the RO has conceded the 
depression is part and parcel of the underlying PTSD.  See 
the RO's rating decision dated April 29, 2003.  Consequently, 
these conditions are rated together - as one whole 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  But the VA examiner failed to provide objective 
characterizations of the veteran's PTSD and associated 
symptomatology (depression, etc.) and the specific basis for 
assigning a Global Assessment of Functioning (GAF) score of 
48.  According to the report of the evaluation, the veteran 
had clear speech, intact memory, adequate reasoning skills, 
and depression, but there was no mention of whether she had 
intact judgment, impaired thought processes, inappropriate 
behavior, panic attacks, or obsessive rituals.  And these, 
too, are relevant considerations under the rating schedule, 
as are several other symptoms listed in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Consequently, the veteran should be afforded another VA 
mental status evaluation in order to better delineate the 
severity, symptomatology, and manifestations of her PTSD with 
recurrent depression.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

Lastly, in a statement submitted as part of her Substantive 
Appeal (VA Form 9, Appeal to the Board of Veterans' Appeals), 
the veteran stated that she was trying to obtain disability 
benefits from the Social Security Administration (SSA).  
During her more recent hearing in May 2004 (see transcript at 
pages 17-18), she clarified that she used to receive, for 
about 11/2 years - but is no longer receiving - SSA or 
worker's compensation.  Nevertheless, her underlying 
application, medical records considered, and notice denying 
entitlement to disability benefits are not on file.  These 
records are relevant to her current claim with VA and, 
therefore, must be obtained and associated with the other 
evidence in her claims file.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of her claims for an 
initial rating higher than 30 percent for 
her PTSD and recurrent depression and for 
a TDIU, and the evidence, if any, the RO 
will obtain for her.  Also advise her 
that she should submit any relevant 
evidence in her possession concerning 
these claims.  See 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002). 

2.  Obtain the complete records of the 
veteran's treatment at VA facilities in 
Martinsburg, West Virginia from October 
2003 to the present.

3.  Ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning her level of 
education, skill level, and employment 
history, including insofar as where and 
when she last worked.  With her 
authorization, obtain and associate with 
the claims file records confirming her 
employment history.  This may require 
having her complete a TDIU application 
(VA Form 21-8940), but if this is not 
required to obtain this information, then 
she need not complete the application.

4.  Obtain the veteran's complete SSA 
records and associate this additional 
evidence with her claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

5.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of her service-connected PTSD with 
recurrent depression under the applicable 
rating criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  Conduct all 
testing and evaluation needed to make 
this determination.  And the examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating her complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD with recurrent 
depression, as opposed to symptoms 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to her PTSD 
with recurrent depression, including an 
opinion as to whether she is able to 
obtain or retain substantially gainful 
employment.  And assign an Axis V 
diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  
If possible, the examiner should specify 
the individual periods of time for each 
GAF score, preferably annually, between 
April 2002 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD with recurrent 
depression from other conditions that 
are not service-connected (whether 
mental and/or physical).  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

6.  Then readjudicate the veteran's 
claims for an initial rating higher than 
30 percent for her PTSD with recurrent 
depression, and for a TDIU, in light of 
any additional evidence obtained.  If the 
benefits sought are not granted to her 
satisfaction, send her and her 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.


The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of her until she is 
notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




